
	
		I
		112th CONGRESS
		2d Session
		H. R. 3885
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Crawford (for
			 himself and Mr. Luetkemeyer)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  agricultural producers to establish and contribute to tax-exempt farm risk
		  management accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Risk Abatement and Mitigation Election Act of
			 2012 or the FRAME Act of
			 2012.
		2.Farm risk
			 management accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.FRAME
				accounts
						(a)Deduction
				allowedIn the case of a qualified farmer, there shall be allowed
				as a deduction for the taxable year an amount equal to the aggregate amount
				paid in cash during such taxable year by or on behalf of such individual to a
				FRAME account of such individual.
						(b)LimitationThe amount allowable as a deduction under
				subsection (a) shall not exceed the least of the following:
							(1)The taxable income
				of the taxpayer for the taxable year which is attributable to farming and
				ranching.
							(2)$50,000.
							(3)$500,000 reduced
				by the aggregate contributions of the taxpayer to all FRAME accounts of the
				taxpayer for all taxable years.
							(c)Qualified
				farmerFor purposes of this section, the term qualified
				farmer means, with respect to any taxable year, any individual who,
				during such year—
							(1)was actively
				engaged in the trade or business of farming or ranching, and
							(2)has in effect an
				agreement with the Secretary of Agriculture with respect to each FRAME account
				of which the individual is an account beneficiary.
							(d)FRAME
				accountFor purposes of this section—
							(1)In
				generalThe term FRAME account means a trust created
				or organized in the United States as a FRAME account exclusively for the
				purpose of making qualified distributions, but only if the written governing
				instrument creating the trust meets the following requirements:
								(A)No contribution
				will be accepted unless it is in cash.
								(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which such person will
				administer the trust will be consistent with the requirements of this
				section.
								(C)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(D)The interest of an
				individual in the balance in his account is nonforfeitable.
								(2)Qualified
				distributionThe term
				qualified distribution means any of the following amounts paid
				from a FRAME account to the account beneficiary:
								(A)Any distributions
				in a taxable year during which the gross income attributable to farm to which
				the FRAME account relates is less than 95 percent of the average gross income
				attributable to such farm for the 5 preceding taxable years, but only so much
				as does not exceed such difference.
								(B)Any distributions
				to the extent such distribution does not exceed amounts necessary to protect
				the solvency of the farm to which the FRAME account relates, as determined by
				the Secretary.
								(C)Any distributions
				to the extent such distributions do not exceed amounts paid or incurred to
				procure revenue or crop insurance with respect to the farm to which the FRAME
				account relates.
								(3)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the FRAME account was established.
							(4)Accounts per
				farm limitationThe Secretary of Agriculture shall have in effect
				not more than 4 agreements for FRAME accounts with respect to any farm. The
				Secretary of Agriculture shall by regulation prescribe rules preventing the
				avoidance of the preceding limitation through use of multiple entities, related
				parties, division of farms, or de minimis ownership.
							(5)Other
				rulesRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(d)(2)
				(relating to no deduction for rollovers).
								(B)Section 219(f)(3)
				(relating to time when contributions deemed made).
								(C)Section 408(g)
				(relating to community property laws).
								(D)Section 408(h)
				(relating to custodial accounts).
								(e)Tax treatment of
				accounts
							(1)In
				generalA FRAME account is exempt from taxation under this
				subtitle unless such account has ceased to be a FRAME account. Notwithstanding
				the preceding sentence, any such account is subject to the taxes imposed by
				section 511 (relating to imposition of tax on unrelated business income of
				charitable, etc. organizations).
							(2)Termination of
				accountsIf the account beneficiary ceases to engage in the trade
				or business of farming or ranching—
								(A)all FRAME accounts
				of such individual shall cease to be such accounts, and
								(B)the balance of all
				such accounts shall be treated as—
									(i)distributed to
				such individual, and
									(ii)not paid in a
				qualified distribution.
									(f)Tax treatment of
				distributions
							(1)In
				generalAny amount paid or distributed out of a FRAME account
				(other than a rollover contribution described in paragraph (4)) shall be
				included in gross income.
							(2)Additional tax
				on non-qualified distributions
								(A)In
				generalThe tax imposed by this chapter on the account
				beneficiary for any taxable year in which there is a payment or distribution
				from a FRAME account of such beneficiary which is not a qualified distribution
				shall be increased by 20 percent of the amount of such payment or distribution
				which is not a qualified distribution.
								(B)Exception for
				disability or deathSubparagraph (A) shall not apply if the
				payment or distribution is made after the account beneficiary becomes disabled
				within the meaning of section 72(m)(7) or dies.
								(3)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to a FRAME account of an individual, paragraph (2) shall not apply to
				distributions from the FRAME accounts of such individual (to the extent such
				distributions do not exceed the aggregate excess contributions to all such
				accounts of such individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual’s return for such
				taxable year, and
									(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution) which is not deductible under this section.
								(4)Rollover
				contributionAn amount is described in this paragraph as a
				rollover contribution if it meets the requirements of subparagraphs (A) and
				(B).
								(A)In
				generalFor purposes of this section, any amount paid or
				distributed from a FRAME account to the account beneficiary shall be treated as
				a qualified distribution to the extent the amount received is paid into a FRAME
				account for the benefit of such beneficiary not later than the 60th day after
				the day on which the beneficiary receives the payment or distribution.
								(B)
				LimitationThis paragraph shall not apply to any amount described
				in subparagraph (A) received by an individual from a FRAME account if, at any
				time during the 1-year period ending on the day of such receipt, such
				individual received any other amount described in subparagraph (A) from a FRAME
				account which was not included in the individual's gross income because of the
				application of this paragraph.
								(5)Transfer of
				account incident to divorceThe transfer of an individual’s
				interest in a FRAME account to an individual’s spouse or former spouse under a
				divorce or separation instrument described in subparagraph (A) of section
				71(b)(2) shall not be considered a taxable transfer made by such individual
				notwithstanding any other provision of this subtitle, and such interest shall,
				after such transfer, be treated as a FRAME account with respect to which such
				spouse is the account beneficiary.
							(6)Treatment after
				death of account beneficiary
								(A)Treatment in
				case of individual designated beneficiaryIf any individual
				acquires such beneficiary’s interest in a FRAME account by reason of being the
				designated beneficiary of such account at the death of the account beneficiary,
				such FRAME account shall be treated as if such individual were the account
				beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a FRAME account in a
				case to which subparagraph (A) does not apply—
										(I)such account shall
				cease to be a FRAME account as of the date of death, and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				included if such person is not the estate of such beneficiary, in such person’s
				gross income for the taxable year which includes such date, or if such person
				is the estate of such beneficiary, in such beneficiary’s gross income for the
				last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the decedent’s spouse)
				with respect to amounts included in gross income under clause (i) by such
				person.
									(g)ReportsThe
				Secretary may require the trustee of a FRAME account to make such reports
				regarding such account to the Secretary and to the account beneficiary with
				respect to contributions, distributions, and such other matters as the
				Secretary determines appropriate. The reports required by this subsection shall
				be filed at such time and in such manner and furnished to such individuals at
				such time and in such manner as may be required by the
				Secretary.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (20) the following new paragraph:
				
					(21)FRAME
				accountsThe deduction allowed by section
				224.
					.
			(c)Tax on excess
			 contributionsSection 4973 of such Code (relating to tax on
			 excess contributions to certain tax-favored accounts and annuities) is
			 amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a FRAME account
				(within the meaning of section 224(d)),
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to FRAME accountsFor purposes of this section, in
				the case of FRAME accounts (within the meaning of section 224(d)), the term
				excess contribution means the sum of—
							(1)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions described in section 224(f)(4)) which is not allowable as a
				deduction under section 224 for such year, and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 224(f)(2), and
								(B)the excess (if
				any) of—
									(i)the maximum amount
				allowable as a deduction under section 224(b) for the taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				FRAME account in a distribution to which section 224(f)(3) applies shall be
				treated as an amount not
				contributed..
				(d)Tax on
			 prohibited transactions
				(1)Section 4975(c) of
			 such Code (relating to tax on prohibited transactions) is amended by adding at
			 the end the following new paragraph:
					
						(7)Special rule for
				FRAME accountsAn individual for whose benefit a FRAME account
				(within the meaning of section 224(d)) is established shall be exempt from the
				tax imposed by this section with respect to any transaction concerning such
				account (which would otherwise be taxable under this section) if, with respect
				to such transaction, the account ceases to be a FRAME account by reason of the
				application of section 224(e)(2) to such
				account.
						.
				(2)Section 4975(e)(1)
			 of such Code is amended by redesignating subparagraphs (F) and (G) as
			 subparagraphs (G) and (H), respectively, and by inserting after subparagraph
			 (E) the following new subparagraph:
					
						(F)a FRAME account
				described in section
				224(d),
						.
				(e)Failure To
			 provide reports on FRAME accountsSection 6693(a)(2) of such Code
			 (relating to reports) is amended by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F), respectively, and by inserting after subparagraph
			 (C) the following new subparagraph:
				
					(D)section 224(g)
				(relating to FRAME
				accounts),
					.
			(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following:
				
					
						Sec. 224. FRAME accounts.
						Sec. 225. Cross
				reference.
					
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.FRAME
			 contribution credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.FRAME
				contribution credit
						(a)General
				ruleFor purposes of section
				38, in the case of a qualified farmer (as defined in section 224(c)), the FRAME
				contribution credit determined under this section for any taxable year is an
				amount equal to the applicable percentage of the taxpayer’s contributions to
				any FRAME account of the taxpayer.
						(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
							(1)in the case of the taxable year during
				which the first FRAME account of the taxpayer is established, and the 2nd and
				3rd taxable years thereafter, 10 percent,
							(2)in the case of the
				4th through 5th taxable years thereafter, 5 percent, and
							(3)in the case of the
				7th through 9th taxable years thereafter, 3.5 percent.
							(c)LimitationOnly
				contributions for which a deduction is allowed under section 224 shall be taken
				into account under this
				section.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking plus at the end of paragraph (35),
			 by striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the FRAME contribution credit determined
				under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45S. FRAME contribution
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
